
	
		I
		111th CONGRESS
		1st Session
		H. R. 4256
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2009
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Heller, Ms. Berkley, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the American Recovery and Reinvestment Tax Act
		  of 2009 to allow specified energy property grants to real estate investment
		  trusts without regard to the ratable share income limitations.
	
	
		1.Short titleThis Act may be cited as the
			 Sustainable Property Grants Act of
			 2009.
		2.Elimination of
			 REIT ratable share limitation for ARRA grants with respect to specified energy
			 property
			(a)In
			 generalSubsection (f) of
			 section 1603 of the American Recovery and Reinvestment Tax Act of 2009 is
			 amended by inserting after Code of 1986 the following: ,
			 except that subsection (d)(1) thereof shall not apply in the case of a real
			 estate investment trust (as defined in section 856 of such
			 Code).
			(b)Effective
			 dateThe amendment made by this section shall apply to grants
			 made after the date of the enactment of this Act.
			
